



QUANTUM CORPORATION
CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) by and between James J.
Lerner (the “Employee”) and QUANTUM CORPORATION, a Delaware corporation (the
“Corporation”), is effective as of the date the Employee commences employment
with the Corporation in accordance with that certain offer letter by and between
the Corporation and the Employee dated June 22, 2018 (the “Offer Letter”).
Recitals
A.    Whereas, the Employee is President and Chief Executive Officer of the
Corporation.
B.    The board of directors of the Corporation (the “Board”) has determined
that it is in the best interests of the Corporation and its stockholders to
assure that the Corporation will have the continued dedication and objectivity
of the Employee, notwithstanding the possibility, threat or occurrence of a
Change of Control (as defined below) of the Corporation.
C.    In furtherance of the above goal, the Board believes that it is important
to provide the Employee with compensation arrangements and stock benefits upon
an Involuntary Termination (as defined below) in connection with a Change of
Control, provided the Employee executes and does not revoke a release of claims
in favor of the Corporation, which compensation arrangements are intended to be
competitive with those of other corporations, and provide the Employee with
enhanced financial security so that the Employee will be incented to remain with
the Corporation prior to a potential Change of Control and following an actual
Change of Control and to seek to maximize the value of the Corporation in and
following any potential or actual Change of Control.
D.    Certain capitalized terms used in this Agreement are defined in Section 4
below or throughout this Agreement.
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Corporation, the parties
agree as follows:
1.Change of Control Severance Benefits. If the Employee’s employment terminates
within a Change of Control Period, then subject to Section 10 and the other
provisions of this Agreement, the following shall apply:
(a)    Voluntary Resignation; Termination For Cause. If the Employee’s
employment terminates in a voluntary resignation, including termination due to
death or Disability (and not an Involuntary Termination), or if the Employee is
terminated for Cause, then the Employee shall not be entitled to receive
severance or other benefits except for those (if any) as may be available under
the Corporation’s severance and benefits plans and policies existing at the time
of such termination.





--------------------------------------------------------------------------------




(b)    Involuntary Termination. If the Employee’s employment terminates due to
an Involuntary Termination, then the Employee shall be entitled to receive the
following severance payments and benefits:
(i)    A lump sum payment equal to one hundred fifty percent (150%) of the
Employee’s Base Compensation;
(ii)    A lump sum payment equal to one hundred fifty percent (150%) of the
Employee’s Incentive Pay as in effect immediately prior to the Involuntary
Termination; and
(iii)    If the Employee elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA for the Employee and the
Employee’s eligible dependents (if any), monthly reimbursements from the
Corporation for the Employee’s COBRA premiums at the same level of health
coverage and benefits as in effect for the Employee (and the Employee’s eligible
dependents, if any) on the day immediately prior to the termination of the
Employee’s employment or, if greater, on the day immediately prior to the Change
of Control. The Corporation shall continue to reimburse the Employee for
premiums paid to continue such coverage until the earlier of (A) eighteen (18)
months after the date of the Involuntary Termination, or (B) the date upon which
the Employee and Employee’s eligible dependents no longer are eligible to
receive continuation coverage pursuant to COBRA. The Employee shall be
responsible for the payment of COBRA premiums (including, without limitation,
all administrative expenses) for any remaining COBRA period. If the provisions
of COBRA do not apply to Employee at the time of the termination of the
Employee’s employment (for instance, if the Employee is employed outside of the
United States), the Corporation will provide Employee with a lump sum payment
equal to eighteen (18) multiplied by the portion, if any, of the premium the
Corporation was paying for the Employee’s health coverage and benefits as in
effect for the Employee on the day immediately preceding the day of the
Employee’s termination of employment. In addition, and notwithstanding anything
to the contrary in this Section 1(b)(iii), if the Corporation determines in its
sole discretion that it cannot provide the COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Corporation will in lieu thereof provide to the
Employee a taxable monthly payment, during the eighteen (18) months following
termination of the Employee’s employment, in a monthly amount equal to the
monthly COBRA premium that the Employee would be required to pay to continue
group health coverage for the Employee and the Employee’s eligible dependents
(if any) in effect on the day immediately before the date of termination of his
or her employment (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether the
Employee elects COBRA continuation coverage.
(c)    Offset. In the event the Employee is entitled to severance payments or
benefits pursuant to any agreement or arrangement with the Corporation
(including but not limited to the Offer Letter and any agreements or
arrangements with predecessor employers which have been assumed by the
Corporation by operation of law or otherwise), the severance pay (including any
payments under Section 1(b)(iii)) the Employee would otherwise be entitled to
receive under this Section 1 will be reduced by any liability the Corporation
may have to the Employee with respect to such agreement(s) or arrangement(s).


-2-



--------------------------------------------------------------------------------




2.    Acceleration of Vesting of Equity-Based Compensation Awards.
(a)    Termination in Connection with a Change of Control. If the Employee’s
employment terminates within a Change of Control Period, then, subject to
Section 10 and the other provisions of this Agreement, the vesting of any
equity-based compensation awards held by the Employee shall be as follows:
(i)    Voluntary Resignation; Termination for Cause. If the Employee’s
employment terminates in a voluntary resignation, including termination due to
death or Disability (and not an Involuntary Termination), or if the Employee is
terminated for Cause, the Employee is entitled to exercise or receive payment
for any equity-based compensation awards that vested prior to the termination of
employment. All further vesting of Employee’s outstanding equity-based
compensation awards will terminate immediately.
(ii)    Involuntary Termination. If the Employee suffers an Involuntary
Termination, then: (x) the portion of any equity-based compensation awards then
held by the Employee not subject to performance‑based restrictions or
requirements (“Performance Criteria”) that are not vested shall automatically
become vested; and (y) the portion of any equity-based compensation awards then
held by the Employee subject to Performance Criteria (“PSUs”) that are not
vested shall be deemed to be earned and vested and the applicable Performance
Criteria waived; provided that, in the event of any conflict between the terms
specified above and an applicable PSU award agreement, the terms of the
applicable PSU award agreement shall apply.
3.    Code Section 409A.
(a)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Benefits (as defined below) will be considered due or payable until the Employee
has a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”). In addition, if the Employee
is a “specified employee” within the meaning of Section 409A at the time of the
Employee’s separation from service (other than due to death), then any Deferred
Benefits otherwise due to the Employee on or within the six (6) month period
following the Employee’s separation from service will accrue during such six (6)
month period and will become payable in a lump sum payment (less any applicable
tax withholdings) on the date six (6) months and one (1) day following the date
of the Employee’s separation from service. All subsequent payments, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if the Employee dies
following his or her separation from service but prior to the six (6) month
anniversary of his or her date of separation, then any payments delayed in
accordance with this paragraph will be payable in a lump sum (less any
applicable tax withholdings) to the Employee’s estate as soon as
administratively practicable after the date of the Employee’s death and all
other Deferred Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.


-3-



--------------------------------------------------------------------------------




4.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Base Compensation. “Base Compensation” shall mean the annual base salary
the Corporation pays the Employee for his or her services as of immediately
prior to the date of employment termination or, if greater, as of immediately
prior to the Change of Control.
(b)    Change of Control. “Change of Control” shall mean the occurrence of any
of the following events:
(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (“Person”) is or
becomes the “beneficial owner” (as defined in Rule l3d-3 under the 1934 Act),
directly or indirectly, of securities of the Corporation representing more than
fifty percent (50%) of the total voting power represented by the Corporation’s
then outstanding voting securities; or
(ii)    The consummation of a merger or consolidation of the Corporation with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or
(iii)    Any Person acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such Person or
Persons) assets from the Corporation that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Corporation immediately prior to such acquisition or acquisitions;
provided, however, that a transfer of the Corporation’s assets to an entity that
is controlled by the Corporation or owned by the Corporation’s stockholders in
substantially the same proportions by the persons who held the Corporation’s
voting securities immediately before the transfer will not constitute a Change
of Control.
(iv)    Notwithstanding the foregoing, a transaction will not constitute a
Change of Control if its primary purpose is to (1) change the jurisdiction of
the Corporation’s incorporation, or (2) create a holding company that will be
owned in substantially the same proportions by the persons who held the
Corporation’s voting securities immediately before such transaction.
(c)    Change of Control Period. “Change of Control Period” shall mean the
period (i) commencing three (3) months before a Change of Control, and (ii)
ending twelve (12) months after a Change of Control.
(d)    Deferred Benefits. “Deferred Benefits” shall mean any severance payments
and benefits under this Agreement, and any other severance payments or
separation benefits to be paid or provided to the Employee (or the Employee’s
estate or beneficiaries) that in each case, when considered together, are
considered deferred compensation under Section 409A.


-4-



--------------------------------------------------------------------------------




(e)    Incentive Pay. “Incentive Pay” shall mean the Employee’s target bonus
opportunity under any annual cash bonus plan maintained by the Corporation.
(f)    Involuntary Termination. “Involuntary Termination” shall mean any
purported termination of the Employee’s employment by the Corporation which
(x) is not effected due to the Employee’s Disability or death and is not
effected for Cause, or (y) any termination of the Employee’s employment by the
Employee within ninety (90) days following the end of the Cure Period (as
defined below) as a result of the occurrence of any of the following without his
or her written consent: (i)  the assignment to the Employee of any duties or the
reduction of the Employee’s duties, either of which results in a significant
diminution in the Employee’s title, position or responsibilities with the
Corporation in effect immediately prior to the Change of Control, or the removal
of the Employee from such position and responsibilities; (ii) a substantial
reduction, in the aggregate, of the facilities and perquisites (including office
space and location) available to the Employee immediately prior to such
reduction; (iii) a material reduction by the Corporation in the Base
Compensation of the Employee as in effect immediately prior to the Change of
Control, other than a one-time reduction applicable to substantially all
similarly-situated executives not to exceed 10%; (iv) a material reduction by
the Corporation in the Incentive Pay of the Employee as in effect immediately
prior to the Change of Control, other than a one-time reduction applicable to
substantially all similarly-situated executives; (v) a material reduction, in
the aggregate, by the Corporation in the kind or level of employee benefits
(excluding equity compensation opportunities, any form of compensation
specifically addressed in this subsection (d) and Change of Control severance
protection) to which the Employee is entitled immediately prior to the Change of
Control with the result that the Employee’s overall benefits package is
materially reduced, other than a one-time reduction applicable to substantially
all similarly-situated executives; (vi) the relocation of the Employee to a
facility or a location more than fifty (50) miles from the Employee’s then
present location; (vii) the failure of the Corporation to obtain the assumption
of this Agreement by any successors contemplated in Section 8 below; or
(viii) without limiting the generality or the effect of the foregoing, any
material breach of this Agreement. For purposes of clause (y) in the immediately
preceding sentence, the Employee must provide written notice to the Corporation
of the condition that could constitute an “Involuntary Termination” event no
later than ninety (90) days following the initial existence of such condition
and such condition must not have been remedied by the Corporation within thirty
(30) days (the “Cure Period”) following such written notice. For purposes of
clause 4(f)(y)(i) above, if, as a result of a Change of Control transaction, the
Corporation’s stock is no longer publicly traded (i.e., the Corporation is no
longer a public company), then, beginning six months from the date of the Change
of Control through the end of the Change of Control Period, Employee may
consider the change in stature from being a public company CEO to a private
company CEO a significant diminution in title, position or responsibilities, and
have the right to terminate his employment and have such termination constitute
an Involuntary Termination. In addition, a significant diminution in your title,
position and responsibilities will be deemed to have also occurred if you are
not the single most senior executive officer of the surviving entity following a
Change of Control transaction, and if the surviving entity is operated as a
separate subsidiary or business unit, then the ultimate parent thereof.
(g)    Cause. “Cause” shall mean: (i) any act of personal dishonesty taken by
the Employee in connection with his or her responsibilities as an employee that
is intended to result in


-5-



--------------------------------------------------------------------------------




substantial personal enrichment of the Employee; (ii) the conviction of, or plea
of no contest to, a felony; (iii) a willful act by the Employee which
constitutes gross misconduct injurious to the Corporation; (iv) a material
breach of the Employee’s fiduciary duty to the Corporation or continued
violations by the Employee of the Employee’s obligations to the Corporation
under the Corporation’s written policies and procedures (including, but not
limited to any written agreement between Employee and the Corporation) which are
demonstrably willful and deliberate on the Employee’s part after the Corporation
has delivered a written demand for performance to the Employee that describes
the basis for the Corporation’s belief that the Employee has materially breached
his fiduciary duties or not substantially performed his or her duties and
afforded the Employee at least fifteen (15) days to cure, (v) Employee’s failure
to reasonably cooperate in any audit or investigation of the business or
financial practices of the Corporation that continues after written notice from
the Board and at least fifteen (15) days to cure, or (vi) a material violation
by the Employee of the Corporation’s written material policies and procedures
that, in the good faith judgement of the Board, has caused or is reasonably
likely to cause significant harm to the Corporation’s business or reputation.
(h)    Disability. “Disability” shall mean that the Employee has been unable to
perform his or her duties under this Agreement as the result of his or her
incapacity due to physical or mental illness with or without reasonable
accommodation, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Corporation or its insurers and acceptable to the Employee or the Employee’s
legal representative (such statement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Corporation of its intention to
terminate the Employee’s employment. In the event that the Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
(i)    Disinterested Board. “Disinterested Board” shall mean the members of the
Board excluding those members of the Board, if any, who are parties to
agreements or arrangements identical to or substantially similar to this
Agreement.
5.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable or provided to the Employee
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (b) but for this
Section 5, would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Employee’s severance benefits hereunder shall
be either:
(i)    delivered in full, or
(ii)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Employee on an
after-tax basis, of the greatest amount of severance benefits, notwithstanding
that all or some portion of such severance benefits may be taxable under
Section 4999 of the Code. Unless the Corporation and the Employee otherwise
agree in writing, any determination required under


-6-



--------------------------------------------------------------------------------




this Section 5 shall be made in writing in good faith by a nationally recognized
accounting firm appointed by the Corporation (the “Accountants”).
In the event that a reduction in benefits as described in clause (ii) above is
required under this Section 5 of this Agreement:
(x)    The phrase “stock options” as used in this Agreement will mean stock
options, stock appreciation rights and similar awards for which the exercise
price is at least equal to the fair market value of the shares underlying the
award on the date of grant (the “Options”); and
(y)    The phrase “restricted stock awards” as used in Section 5 of this
Agreement will mean restricted stock, restricted stock units, performance
shares, performance units, and other similar awards, excluding Options.
In the event of a reduction in benefits hereunder, the reduction will occur in
the following order: the vesting acceleration of stock options, then cash
payments, then vesting acceleration of restricted stock awards, then
Corporation-paid COBRA coverage, and then all other benefits. In the event that
acceleration of vesting of stock options or restricted stock awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant (that is, the latest first) for the Employee’s stock options
or restricted stock awards, as applicable. If two or more stock options or
restricted stock awards are granted on the same day, the stock options or
restricted stock awards, as applicable, will be reduced on a pro-rata basis.
Further, within the order of reduction set forth above, with regard to any
reductions of each of cash payments, Corporation‑paid COBRA coverage, or any
other benefits, the payment or benefit to be provided on the latest date
following the occurrence of the event otherwise triggering the Excise Tax will
be the first payment or benefit to be reduced. In no event will the Employee
have any discretion with respect to the ordering of the reductions described
above in this paragraph.
For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The
Corporation and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section.
In the event that the Corporation’s independent public accountants immediately
prior to the Change of Control (as defined in this Agreement) are unable to make
the determinations regarding parachute payments within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended, and any final
regulations and guidance thereunder (the “Code”), as described in Section 5 of
this Agreement, then the Accountants (as defined in this Agreement) will mean a
nationally recognized accounting or valuation firm selected by the Corporation.
The Corporation shall bear all costs and be responsible for the payment of any
reasonable fees to the Accountants in connection with any calculations
contemplated by this Section 5.
6.    At-Will Employment. The Corporation and the Employee acknowledge that the
Employee’s employment is at will and may be terminated at any time and for any
reason, with or without


-7-



--------------------------------------------------------------------------------




notice. On termination of the Employee’s employment, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Corporation’s established employee plans and policies at the time of
termination.
7.    Term, Amendment and Termination.
(a)    Term. Subject to subsection (b) below, this Agreement shall terminate
upon the earlier of (i) the date that all obligations of the parties hereunder
have been satisfied, (ii) March 31, 2021 (the “Initial Term”) or (iii) twelve
(12) months after a Change of Control; provided however, that the terms of this
Agreement shall be automatically extended for additional one year terms
(“Subsequent Terms”) following the end of the Initial Term or any Subsequent
Term, unless the Corporation provides written notice at least three (3) months
in advance of the expiration of the current term. A termination of the terms of
this Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a termination of employment occurring
prior to the termination of the terms of this Agreement. For purposes of
clarity, neither the Corporation’s non‑renewal of this Agreement, nor any
resignation by the Employee as a result of such non‑renewal of this Agreement,
in each case in accordance with this Section 7(a), alone, shall constitute an
Involuntary Termination.
(b)    Amendment and Termination. Except as provided or permitted by Section
7(a), during the Initial Term or any Subsequent Term and prior to a Change of
Control that occurs after the Effective Date, (i) any amendment of this
Agreement that adversely affects the Employee’s rights under the Agreement or
(ii) any termination of this Agreement, shall, unless consented to in writing by
the Employee, (x) not become effective until six (6) months after the conclusion
of the then‑current Initial Term or Subsequent Term, as applicable, and
(y) become effective only after unanimous resolution of the Disinterested Board.
Notwithstanding the foregoing, if a Change of Control occurs during the six (6)
month notice period described above, such amendment or termination of this
Agreement described in the immediately preceding sentence shall not become
effective unless the affected Employee consents in writing to the amendment or
termination. If a Change of Control occurs before the termination of this
Agreement: (A) this Agreement shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect whatsoever
except as provided in paragraph 7(a)(iii) above or to the extent the affected
Employee consents to such amendment or termination in accordance with this
paragraph, and (B) if another Change of Control occurs before the termination of
this Agreement, the twelve (12) month period described paragraph 7(a)(iii) above
shall be calculated based on the date of such subsequent Change of Control. For
purposes of clarity, any amendment that adversely affects the Employee’s rights
under this Agreement or any termination of this Agreement, in each case that is
to be effective during the Initial Term or any Subsequent Term, shall require
the Employee’s written consent.
(c)    Form of Amendment. The Form of any proper amendment or termination of
this Agreement shall be a written instrument signed by a duly authorized officer
or officers of the Corporation, and, if applicable, certifying that the
amendment or termination has been approved by the Disinterested Board in
accordance with Section 7(b).


-8-



--------------------------------------------------------------------------------




8.    Successors.
(a)    Corporation’s Successors. Any successor to the Corporation (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Corporation’s
business and/or assets shall assume the obligations under this Agreement and
agree expressly to perform the obligations under this Agreement in the same
manner and to the same extent as the Corporation would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Corporation” shall include any successor to the
Corporation’s business and/or assets which executes and delivers the assumption
agreement described in this subsection (a) or which becomes bound by the terms
of this Agreement by operation of law.
(b)    Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
(c)    Employment By Subsidiaries. If the Employee is employed by a wholly owned
subsidiary of Quantum Corporation, then: (i) “Corporation” as defined herein
shall be deemed to include such subsidiary; and (ii) the effects intended to
result from a Change of Control under this Agreement shall apply to such
subsidiary, and the Employee shall be entitled to all the benefits and subject
to all the obligations provided herein.
9.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Corporation in writing. In the case of the Corporation,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
(b)    Notice of Termination. Any termination by the Corporation for Cause or by
the Employee as a result of an Involuntary Termination shall be communicated by
a notice of termination of the other party hereto given in accordance with this
Section 9 of this Agreement. Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the termination date (which shall be
not more than fifteen (15) days after the giving of such notice, or, in the case
of an Involuntary Termination pursuant to clause (y) of Section 4(f), in
accordance with the timing requirements set forth in Section 4(f)). The failure
by the Employee to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his or her rights hereunder.
10.    Release of Claims. In order to receive any of the benefits provided for
pursuant to this Agreement upon the Employee’s Involuntary Termination, the
Employee (or his or her legal


-9-



--------------------------------------------------------------------------------




representative in the event of death or disability as the case may be) shall be
required to execute and not revoke a release of claims (in substantially the
same form as attached hereto as Exhibit A) in favor of the Corporation within
the period required by the release and in no event later than sixty (60) days
following the Employee’s Involuntary Termination, inclusive of any revocation
period set forth in the release, which release will include a provision
prohibiting the solicitation of employees of the Corporation for a period of one
year. For the avoidance of doubt, the Corporation shall be entitled to revise
Exhibit A (before it first is delivered to the Employee following Employee’s
Involuntary Termination) to reflect changes in law, provided that any such
revisions must be consistent with the original intended scope of the release of
claims and must not add new post-employment obligations on the part of the
Employee.
11.    Timing of Benefits. Subject to Section 3 of this Agreement, benefits
provided for pursuant to this Agreement shall be paid on the sixty-first (61st)
day following Employee’s separation from service, but only if the Employee has
signed and not revoked the release of claims required pursuant to Section 10 of
this Agreement.
12.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that the Employee may receive from any other source.
(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Corporation
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(c)    Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
agreement and understanding between the Corporation and Employee concerning the
subject matter of this Agreement, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement,
with the exception of the Offer Letter and any written proprietary rights,
invention, confidential information or similar agreement entered into between
the Employee and the Corporation.
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.
(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


-10-



--------------------------------------------------------------------------------




(f)    Arbitration. Any claim or dispute, whether in contract, tort, statute or
otherwise (including the interpretation and scope of this Arbitration Clause,
and the arbitrability of the claim or dispute), between the Employee and the
Corporation as well as their respective employees, agents, successors or
assigns, which arises out of or relates to this Agreement shall be resolved by
neutral, binding arbitration and not by a court action. Any claim or dispute is
to be arbitrated by a single arbitrator from JAMS (www.jamsadr.com).
The arbitrator shall be an attorney or retired judge and shall be agreed upon by
the parties within ten (10) business days of the demand for arbitration being
filed with the arbitration organization. If the parties are unable to select an
arbitrator, then the arbitration organization will provide a list of five (5)
arbitrators and each party shall strike two names within five (5) business days
and one of the remaining individuals will be appointed by the arbitration
organization as the arbitrator within five (5) business days of receipt of the
parties’ submissions.
Unless otherwise provided for by law, the Corporation will pay all costs and
expenses of such arbitration, with the exception of any filing fees associated
with any arbitration initiated by Employee, but only so much of the filing fees
as Employee instead would have paid had Employee filed a complaint in a court of
law.
The arbitrator shall apply California substantive and procedural law to the
proceeding, except to the extent Federal substantive law, including the Federal
Arbitration Act, would apply to any claim.  The arbitration hearing shall be
conducted in [Santa Clara County, California]. If the chosen arbitration
organization’s rules conflict with this Arbitration Clause, then the provisions
of this Arbitration Clause shall control.
Discovery during arbitration will be conducted pursuant to the California
Discovery Act. All of the provisions of California Code of Civil Procedure
section 1283.05 as well as any amendments or revisions thereto, are incorporated
into this Agreement. The arbitrator shall follow the [California] Evidence Code
as it relates to the trial of civil actions. The parties are free to waive or
modify any evidentiary rule or procedure with the consent of the arbitrator.
The arbitrator’s written award with findings of fact law shall be issued in
writing within thirty (30) days of the conclusion of the proceedings and shall
be final and binding on all parties, except that a party may request a new
arbitration under the rules of the arbitration organization by a
three-arbitrator panel. The appealing party requesting new arbitration shall be
responsible for the filing fee and other arbitration costs subject to a final
determination by the arbitrators of a fair apportionment of costs. Any court
having jurisdiction may enter judgment on the arbitrator’s award.
The Parties retain any and all injunctive relief rights. This Arbitration Clause
shall survive any termination of this contract. If any part of this Arbitration
Clause is deemed or found to be unenforceable for any reason, the remainder
shall remain enforceable.
THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO TRIAL
BEFORE A JURY AND TO SUBMIT ANY CLAIMS TO BINDING ARBITRATION.


-11-



--------------------------------------------------------------------------------




(g)    Reimbursement of Attorneys’ Fees. In the event that the Employee brings
an action to enforce the Employee’s rights under this Agreement and the
arbitrator described in Section 12(f) determines that the Employee is the
prevailing party consistent with California Civil Code section 1717, the
Corporation shall pay or reimburse the Employee’s reasonable attorney fees and
costs to enforce the Employee’s rights under this Agreement. Any such payment or
reimbursement shall be made no later than thirty (30) days following the final
adjudication of the action.
(h)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.
(i)    Withholding and Taxes. The provisions under this Agreement are intended
to comply with or be exempt from the requirements of Section 409A, so that none
of the payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to so comply or be exempt. For purposes of this
Agreement, to the extent required to be exempt from or comply with Section 409A,
references to the “termination of your employment” or other similar phrases will
be references to your “separation from service” within the meaning of
Section 409A. Any payments or benefits under this Agreement will be subject to
all applicable tax withholdings. Each payment and benefit to be paid or provided
under Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations. The Corporation and the
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Employee under Section 409A. In no event will the
Corporation or any of its subsidiaries or affiliates have any liability or
obligation to reimburse, indemnify, or hold harmless the Employee for any taxes,
interest, or penalties that may be imposed, or other costs incurred, as a result
of Section 409A.
(j)    Assignment by Corporation. The Corporation may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Corporation or to the Corporation
provided, however, that no assignment shall be made if the net worth of the
assignee is less than the net worth of the Corporation at the time of
assignment. In the case of any such assignment, the term “Corporation” when used
in a section of this Agreement shall mean the Corporation that actually employs
the Employee.
(k)    Amendment of Award Agreements. The Corporation and the Employee agree
that the provisions of this Agreement shall supersede any conflicting provisions
of any equity-based compensation award agreement of the Employee, and the
Corporation and the Employee agree to execute such further documents as may be
necessary to amend any such agreement. With respect to equity-based compensation
awards granted on or after the date hereof, the provisions of this Agreement
will apply to such awards except to the extent otherwise explicitly provided in
the applicable equity-based compensation award agreement.


-12-



--------------------------------------------------------------------------------




(l)    Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any provisions of this Agreement.
(m)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.




-13-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year first
above written.


QUANTUM CORPORATION         EMPLOYEE


By     /s/ Shawn D. Hall            /s/ James J. Lerner    
Name: Shawn D. Hall            Name: James J. Lerner    
Title: SVP, General Counsel            President and Chief Executive Officer    


June 22, 2018            June 25, 2018    
Date        Date






SIGNATURE PAGE OF CHANGE OF CONTROL AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A
RELEASE OF CLAIMS
This Release of Claims Agreement (“Agreement”) is made by and between
_________________________ (“Employee”) and Quantum Corporation (the
“Corporation”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).
RECITALS
WHEREAS, Employee was employed by the Corporation;
WHEREAS, Employee signed a Proprietary Rights and Invention Agreement with the
Corporation on [Date] (the “Confidentiality Agreement”);
WHEREAS, Employee and the Corporation entered into the Change of Control
Agreement, dated [Date] (the “Change of Control Agreement”);
WHEREAS, Employee separated from employment with the Corporation effective
[Date] (the “Separation Date”); and
WHEREAS, in connection with Employee’s involuntary termination from employment
with the Corporation, Employee is eligible to receive certain severance benefits
set forth in the Change of Control Agreement (the “Severance”);
WHEREAS, in consideration for the Severance, the Parties wish to resolve any and
all disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that the Employee may have against the Corporation and any of the
Releasees as defined below, including, but not limited to, any and all claims
arising out of or in any way related to Employee’s employment with or separation
from the Corporation;
NOW, THEREFORE, in consideration of the mutual promises made herein, the
Corporation and Employee hereby agree as follows:
COVENANTS
1.Consideration. The Corporation will provide Employee with Severance including
(i) Base Compensation of $__________, Incentive Pay of $__________, and
payment(s) or reimbursements, as applicable, relating to COBRA premiums under
the terms of the Agreement. In addition, the portion of any equity based
compensation awards held by the Employee as of the Separation Date that are not
yet vested automatically will become vested, with any performance‑based
restrictions or requirements deemed waived. (All payments made by the
Corporation will be subject to appropriate withholding.)
2.    Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Corporation has paid or provided all





--------------------------------------------------------------------------------




salary, wages, bonuses, accrued vacation/paid time off, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Employee.
3.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Corporation and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his/her own behalf and on behalf of his/her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:
(a)    any and all claims relating to or arising from Employee’s employment
relationship with the Corporation and the termination of that relationship;
(b)    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Corporation, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;
(e)    any and all claims for violation of the federal or any state
constitution;


A-2



--------------------------------------------------------------------------------




(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this Section will be and remain in
effect in all respects as a complete general release as to the matters released.
However, this release does not extend to any obligations incurred under this
Agreement nor any equity or benefits plans where benefits remain
post-termination. This release also does not release claims that cannot be
released as a matter of law, including, but not limited to, any Protected
Activity (as defined below). Any and all disputed wage claims that are released
herein will be subject to binding arbitration as set forth herein, except as
required by applicable law. Employee represents that he/she has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.
4.    [Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he/she has
been advised by this writing that: (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has twenty-one (21) days within
which to consider this Agreement; (c) he/she has seven (7) days following
his/her execution of this Agreement to revoke this Agreement; (d) this Agreement
will not be effective until after the revocation period has expired; and (e)
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Agreement and returns it to the Corporation in less than the 21-day period
identified above, Employee hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Corporation’s behalf that is received prior to the Effective Date. The
parties agree that changes, whether material or immaterial, do not restart the
running of the 21-day period.]
5.    California Civil Code Section 1542. Employee acknowledges that he/she has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A-3



--------------------------------------------------------------------------------




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.
6.    No Pending or Future Lawsuits. Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Corporation or any of the other Releasees.
Employee also represents that he/she does not intend to bring any claims on
his/her own behalf or on behalf of any other person or entity against the
Corporation or any of the other Releasees.
7.    Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee will not be entitled to any employment
with the Corporation, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Corporation. Employee further agrees not to
apply for employment with the Corporation and not otherwise pursue an
independent contractor or vendor relationship with the Corporation.
8.    Trade Secrets and Confidential Information/Corporation Property. Employee
reaffirms and agrees to observe and abide by the terms of the previously
executed Confidentiality Agreement. Employee’s signature below constitutes
his/her certification under penalty of perjury that he/she has returned all
documents and other items provided to Employee by the Corporation, developed or
obtained by Employee in connection with his/her employment with the Corporation,
or otherwise belonging to the Corporation.
9.    No Cooperation. Employee agrees that he/she will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so [or as related directly to the ADEA
waiver in this Agreement]. Employee agrees both to immediately notify the
Corporation upon receipt of any such subpoena or court order, and to furnish,
within three (3) business days of its receipt, a copy of such subpoena or other
court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee will state no more
than that he/she cannot provide counsel or assistance.
10.    Protected Activity. Nothing in this Agreement shall prohibit or impede
Employee from engaging in any Protected Activity. For purposes of this
Agreement, “Protected Activity” shall mean communicating, cooperating or filing
a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity, including, but not limited to, the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (collectively, a “Governmental Entity”) with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
making


A-4



--------------------------------------------------------------------------------




disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided that, in
each case, such communications and disclosures are consistent with applicable
law. Notwithstanding the foregoing, Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information (as defined in the
Confidentiality Agreement or any other agreement between Employee and the
Corporation relating to the protection of confidential information) to any
parties other than the Governmental Entities. Employee further understands that
Protected Activity does not include disclosure of any Company attorney-client
privileged communications. Any language in the Confidentiality Agreement (or in
any other agreement between Employee and the Corporation relating to the
protection of confidential information) that conflicts with, or is contrary to,
this paragraph is superseded by this Agreement. Employee understands and
acknowledges that pursuant to the Defend Trade Secrets Act of 2016 (A) an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a Federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal and (B) an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.
11.    Mutual Nondisparagement and Nonsolicitation. Employee agrees to refrain
from any disparagement, defamation, libel, or slander of any of the Releasees,
and agrees to refrain from any tortious interference with the contracts and
relationships of any of the Releasees. Employee will direct any inquiries by
potential future employers to the Corporation’s human resources department.
During the period of the Employee’s employment with the Corporation and for a
period of one year thereafter, Employee, regardless of whether such termination
is at the insistence of the Corporation or Employee, shall not, directly or
indirectly, for his own account or the account of any other person or
entity solicit, recruit, induce, or attempt to solicit, recruit, or induce,
directly or by assisting others (including but not limited to, any new employer)
any person who is, or within twelve months of that time has been, employed by or
otherwise engaged to perform services for the Corporation. A general
advertisement by Employee’s new employer that is not directed specifically at
service providers of the Corporation shall not be deemed a violation of the
preceding sentence. The Corporation, its directors and officers agree to not
disparage Employee.
12.    No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Corporation
hereto, either previously or in connection with this Agreement, will be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Corporation of any
fault or liability whatsoever to Employee or to any third party.
13.    Costs. The Parties will each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


A-5



--------------------------------------------------------------------------------




14.    Arbitration. Any claim or dispute, whether in contract, tort, statute or
otherwise (including the interpretation and scope of this Arbitration Clause,
and the arbitrability of the claim or dispute), between the Employee and the
Corporation as well as their respective employees, agents, successors or
assigns, which arises out of or relates to this Agreement will be resolved by
neutral, binding arbitration and not by a court action. Any claim or dispute is
to be arbitrated by a single arbitrator from JAMS (www.jamsadr.com).
The arbitrator will be an attorney or retired judge and will be agreed upon by
the parties within ten (10) business days of the demand for arbitration being
filed with the arbitration organization. If the parties are unable to select an
arbitrator, then the arbitration organization will provide a list of five (5)
arbitrators and each party will strike two names within five (5) business days
and one of the remaining individuals will be appointed by the arbitration
organization as the arbitrator within five (5) business days of receipt of the
parties’ submissions.
Unless otherwise provided for by law, the Corporation will pay all costs and
expenses of such arbitration, with the exception of any filing fees associated
with any arbitration initiated by Employee, but only so much of the filing fees
as Employee instead would have paid had Employee filed a complaint in a court of
law.
The arbitrator will apply California substantive and procedural law to the
proceeding, except to the extent Federal substantive law, including the Federal
Arbitration Act, would apply to any claim.  The arbitration hearing will be
conducted in Santa Clara County, California. If the chosen arbitration
organization’s rules conflict with this Arbitration Clause, then the provisions
of this Arbitration Clause will control.
Discovery during arbitration will be conducted pursuant to the California
Discovery Act. All of the provisions of California Code of Civil Procedure
section 1283.05 as well as any amendments or revisions thereto, are incorporated
into this Agreement. The arbitrator will follow the California Evidence Code as
it relates to the trial of civil actions. The parties are free to waive or
modify any evidentiary rule or procedure with the consent of the arbitrator.
The arbitrator’s written award with findings of fact law will be issued in
writing within thirty (30) days of the conclusion of the proceedings and will be
final and binding on all parties, except that a party may request a new
arbitration under the rules of the arbitration organization by a
three‑ (3‑) arbitrator panel. The appealing party requesting new arbitration
will be responsible for the filing fee and other arbitration costs subject to a
final determination by the arbitrators of a fair apportionment of costs. Any
court having jurisdiction may enter judgment on the arbitrator’s award.
The Parties retain any and all injunctive relief rights. This Arbitration Clause
will survive any termination of this contract. If any part of this Arbitration
Clause is deemed or found to be unenforceable for any reason, the remainder will
remain enforceable.
THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO TRIAL
BEFORE A JURY AND TO SUBMIT ANY CLAIMS TO BINDING ARBITRATION.


A-6



--------------------------------------------------------------------------------




15.    Tax Consequences. The Corporation makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his/her behalf under the terms of this
Agreement. Employee agrees and understands that he/she is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Corporation and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the
Corporation harmless from any claims, demands, deficiencies, penalties,
interest, assessments, executions, judgments, or recoveries by any government
agency against the Corporation for any amounts claimed due on account of
(a) Employee’s failure to pay or delayed payment of federal or state taxes, or
(b) damages sustained by the Corporation by reason of any such claims, including
attorneys’ fees and costs.
16.    Section 409A. It is intended that this Agreement comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended, any
final regulations and guidance under that statute, and any applicable state law
equivalent, as each may be amended or promulgated from time to time
(“Section 409A”), and any ambiguities or ambiguous terms herein will be
interpreted to so comply or be exempt from Section 409A.  Each payment and
benefit to be paid or provided under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.  Payments and benefits under Section 1 of this Agreement will be
made in accordance with Sections 3 and 11 of the Change of Control Agreement. 
In no event will the Corporation reimburse Employee for any taxes or other costs
that may be imposed on Employee as a result of Section 409A.
17.    Authority. The Corporation represents and warrants that the undersigned
has the authority to act on behalf of the Corporation and to bind the
Corporation and all who may claim through it to the terms and conditions of this
Agreement. Employee represents and warrants that he/she has the capacity to act
on his/her own behalf and on behalf of all who might claim through him/her to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.
18.    No Representations. Employee represents that he/she has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has not
relied upon any representations or statements made by the Corporation that are
not specifically set forth in this Agreement.
19.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without said provision or portion of provision.
20.    Attorneys’ Fees. [Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA,] in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party will be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court


A-7



--------------------------------------------------------------------------------




fees, costs and reasonable attorneys’ fees incurred in connection with such an
action (except to the extent specifically provided in Section 12(g) of the
Change of Control Agreement).
21.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Corporation and Employee concerning the subject matter
of this Agreement and Employee’s employment with and separation from the
Corporation and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Employee’s relationship with
the Corporation, with the exception of the Confidentiality Agreement and the
Change of Control Agreement, except as modified herein.
22.    No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and a duly authorized representative of the Corporation.
23.    Governing Law. This Agreement will be governed by the laws of the State
of California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.
24.    Effective Date. Employee understands that this Agreement will be null and
void if not executed by him/her within twenty one (21) days. Each Party has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”). [OR, if
Employee is under age 40:][Employee understands that this Agreement will be null
and void if not executed by him/her within seven (7) days. This Agreement will
become effective on the date it has been signed by both Parties (the “Effective
Date”).]
25.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.
26.    Voluntary Execution of Agreement. Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Corporation or any third party, with the
full intent of releasing all of his/her claims against the Corporation and any
of the other Releasees. Employee acknowledges that:
(a)    he/she has read this Agreement;
(b)    he/she has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his/her own choice or has
elected not to retain legal counsel;
(c)    he/she understands the terms and consequences of this Agreement and of
the releases it contains; and
(d)    he/she is fully aware of the legal and binding effect of this Agreement.


A-8



--------------------------------------------------------------------------------




(Signature page to follow)




A-9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
[EMPLOYEE NAME], an individual


Dated: ________________, 20__                 
[Employee Name]


QUANTUM CORPORATION


Dated: ________________, 20__        By         
[Name]
[Title]


A-10

